Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 & 12, as well as the addition of claim 21. Claim 2 has been cancelled.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Applicant’s new claim 21 includes the term “metalized,” which should be spelled “metallized.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 & 3 – 21 are rejected under 35 U.S.C. 103 as obvious under Lynch et al. (WO 2016/210312 A2), in view Skolnick (U.S. Patent No. 4,230,763) and of Farrell et al. (U.S. Patent No. 7,994,081).
With regard to claim 1, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber segments oriented primarily along the longitudinal axis Lv of the vane 110 (i.e., along the machine direction MD of the vane 110) (paragraph [0029]).

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. teach the backing material (“first nonwoven web”) may be a nonwoven web comprised of a wetlaid web (paragraph [0032]). 
Lynch et al. are silent regarding whether or not the second nonwoven web comprises wet laid web.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to forming the second nonwoven web using a similar wet laid web method as used to form the first nonwoven web.
Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 	The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lynch et al. are silent with regard to a film layer comprising a polyester film between the two fabric layers.
Skolnick teaches a window covering comprising a solar control film. The solar control film comprises a polymer layer (4) (solar control film) sandwiched between two fabric layers (2,2’). The transparent films (4 & 7) are preferably polyesters, such as PET, because of its clarity, uniformity, toughness, strength and dimensional stability under widely varying temperature and humidity conditions. The films are also receptive to a vapor-deposited metal coating (Col. 2, Lines 55 – 63). Solar control films incorporate materials having the ability to screen UV radiation and be stable to UV radiation. Solar control films must also be stable to common dry-cleaning and washing processes and temperatures (Col. 3, Lines 3 – 8).

    PNG
    media_image2.png
    327
    124
    media_image2.png
    Greyscale

Therefore, based on the teachings of Skolnick, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a polyester film between two fabric layers into the architectural (window) covering taught by Lynch et al. in order to provide a transparent, strong, dimensionally stable, and UV radiation stable solar control film for UV screening within an architectural covering.
Lynch et al. do not teach the nonwoven webs comprise a binder material, but does teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]).
Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer. The matrix filaments have a higher intrinsic viscosity (IV) than the binder filaments are nor melt extruded under conditions that result in the matrix filaments having more crystallinity than the binder filaments (Col. 3, Lines 11 – 21). PET copolymer forms the binder filaments and PET homopolymer of the matrix filaments (Col. 4, Lines 47 – 52 & Fig. 13). Binder fibers are stained darker than matrix fibers (Col. 6, Lines 54 – 55, Figs. 15A & 15B). Filaments are then thermally bonded to give the web coherency and strength (Col. 9 Lines 33 – 36). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.

With regard to claim 3, Lynch et al. do not teach the presence of a first metallized layer positioned between said first side of said film layer and said first nonwoven web.
Skolnick teaches a window covering is a solar control film comprising a polymer layer (4) and metal layer (5). The solar film is sandwiched between two fabric layers (Col. 2, Lines 47 – 54). The metallic layer is intended to be transmissive of 3 – 50% visible light, and thus highly reflective of 50 – 97% visible light (Col. 3, Lines 9 – 25). Solar control films incorporate materials having the ability to screen UV radiation and be stable to UV radiation. Solar control films must also be stable to common dry-cleaning and washing processes and temperatures (Col. 3, Lines 3 – 8).
Therefore, based on the teachings of Skolnick, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate at least one metal layer into the architectural covering taught by Lynch et al. for providing a material highly reflective to visible light capable of screening UV radiation.
With regard to claim 4, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers.
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 5, in other embodiments, Ferrell et al. teach a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46).
With regard to claim 6, Lynch et al. teach the stiffness ratio in said first direction is greater than the stiffness of said laminate in said second direction (paragraphs [0005] & [0044]).
With regard to claim 7, Lynch et al. teach the stiffness ratio between the machine direction and the cross direction is preferably greater than 2:1 (paragraph [0044]).
With regard to claim 8, Lynch et al. teach the stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 and preferably less than 20:1 (paragraph [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to select any part of the range disclosed including the overlapping part of the range.

With regard to claim 9, Lynch et al. teach an embodiment of a backing material comprises polyester fibers (paragraph [0035]). 
Lynch et al. do not explicitly teach the fibers used to form the nonwoven outer fabric 130 (“second nonwoven web”). 
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
With regard to claim 10, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm. 
With regard to claim 11, Lynch et al. teach the adhesive layer and the backing material together contribute an additional 0.02 to about 0.06 mm in thickness to the vane (paragraph [0053]). Therefore, the backing material is less than 0.06 mm, which overlaps with Applicant’s claimed thickness range of less than about 0.15 mm and greater than about 0.03 mm.

With regard to claim 12, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a layer of adhesive 134 (Applicant’s “film layer”) (paragraph [0026]), a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) on a first side of the film layer, and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber segments oriented primarily along the longitudinal axis Lv of the vane 110 (i.e., along the machine direction MD of the vane 110) (paragraph [0029]). The vane is stiffer along its length but remains flexible about its height, providing flexible vane that has consistent, preferably smooth contoured appearance (paragraph [0005]). The stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 (paragraph [0044]).

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Lynch et al. are silent with regard to a film layer comprising a polyester film between the two fabric layers.
Skolnick teaches a window covering comprising a solar control film. The solar control film comprises a polymer layer (4) (solar control film) sandwiched between two fabric layers (2,2’). The transparent films (4 & 7) are preferably polyesters, such as PET, because of its clarity, uniformity, toughness, strength and dimensional stability under widely varying temperature and humidity conditions. The films are also receptive to a vapor-deposited metal coating (Col. 2, Lines 55 – 63). Solar control films incorporate materials having the ability to screen UV radiation and be stable to UV radiation. Solar control films must also be stable to common dry-cleaning and washing processes and temperatures (Col. 3, Lines 3 – 8).

    PNG
    media_image2.png
    327
    124
    media_image2.png
    Greyscale

Therefore, based on the teachings of Skolnick, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a polyester film between two fabric layers into the architectural (window) covering taught by Lynch et al. in order to provide a transparent, strong, dimensionally stable, and UV radiation stable solar control film for UV screening within an architectural covering.
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
As discussed above for claim 4, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
As discussed above, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.

With regard to claim 13, as discussed above for claim 3, Skolnick teaches a window covering is a solar control film comprising a polymer layer (4) and metal layer (5) is sandwiched between two fabric layers (2,2’), each of which is bonded to the solar control film by adhesive layer (3, 3’).
With regard to claim 14, Lynch et al. & Skolnick fail to teach a second metallized layer position in between said second side of said film layer and said second nonwoven web.
However, it would have been obvious to one of ordinary skill in the art to incorporate a metallized layer on both sides of the adhesive layer to for providing increased heat reflection.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With regard to claim 15, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
Lynch et al. teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (“thermal bonds between fibers within each web”) (paragraph [0039]).
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 16, Lynch et al. do not teach the binder fibers are comprised conjugated fibers, said conjugate fibers including a core polymer surrounded by a sheath polymer, said conjugate fibers being thermally bonded to said synthetic fibers.
However, Ferrell et al. teach another embodiment in which a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.
With regard to claim 17, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm.
With regard to claim 18, Lynch et al. teach the adhesive layer and the backing material together contribute an addition 0.02 to about 0.06 mm in thickness to the vane (paragraph [0053]). Therefore, the backing material is less than 0.06 mm, which overlaps with Applicant’s claimed thickness range of less than about 0.15 mm and greater than about 0.03 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to select any part of the range disclosed including the overlapping part of the range.
With regard to claim 19, as discussed for claim 12 above, Lynch et al. teach the fabric laminate is for an architectural covering (paragraph [0002]).
With regard to claim 20, Lynch et al. teach the fabric laminate comprises a multiple movable vanes (paragraphs [0005], [0018], [0051], Figs. 1 – 3).
With regard to claim 21, Lynch et al. teach the fiber layers may be joined by adhesive applied discontinuously as a web or dot structure (paragraph [0026]) covering less than 30% of the fabric surface (paragraph [0027]), then heat and pressure are applied to the laminate for bonding the layers to each other (paragraph [0059]). Therefore, the nonwoven layers taught by Lynch would be positioned directly adjacent to the metallic layer taught by Skolnick (as discussed above) at the interface of said metal layer and nonwoven layer where the discontinuous adhesive is not present.

Claim(s) 1, 4 – 12, & 15 – 20 are rejected under 35 U.S.C. 103 as obvious under Lynch et al. (WO 2016/210312 A2), in view Allsop (U.S. Patent No. 7,117,917 B2) and of Farrell et al. (U.S. Patent No. 7,994,081).
With regard to claim 1, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a layer of adhesive 134 (Applicant’s “film layer”) (paragraph [0026]), a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) on a first side of the film layer, and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber segments oriented primarily along the longitudinal axis Lv of the vane 110 (i.e., along the machine direction MD of the vane 110) (paragraph [0029]).

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. teach the backing material (“first nonwoven web”) may be a nonwoven web comprised of a wetlaid web (paragraph [0032]). 
Lynch et al. are silent regarding whether or not the second nonwoven web comprises wet laid web.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to forming the second nonwoven web using a similar wet laid web method as used to form the first nonwoven web.
Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lynch et al. are silent with regard to the composition of the adhesive (film).
Allsop teaches a window blind (architectural covering) fabric system (1) comprising a first fabric (2) bound via a polyester adhesive (3) to a base fabric (4) (Fig. 1 & Col. 5, Lines 55 – 57) using conventional techniques of subjecting the laminate to heat and pressure for activating the adhesive (Col. 4, Lines 16 – 33).

    PNG
    media_image3.png
    261
    479
    media_image3.png
    Greyscale

Therefore, based on the teachings of Allsop, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyester composition for the adhesive (film) taught by Lynch et al. because Allsop demonstrates heat activatable polyester adhesives are known in the art to be conventionally used for joining fabric layers in the art of window blinds (architectural coverings).
Lynch et al. do not teach the nonwoven webs comprise a binder material, but does teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]).
Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer. The matrix filaments have a higher intrinsic viscosity (IV) than the binder filaments are nor melt extruded under conditions that result in the matrix filaments having more crystallinity than the binder filaments (Col. 3, Lines 11 – 21). PET copolymer forms the binder filaments and PET homopolymer of the matrix filaments (Col. 4, Lines 47 – 52 & Fig. 13). Binder fibers are stained darker than matrix fibers (Col. 6, Lines 54 – 55, Figs. 15A & 15B). Filaments are then thermally bonded to give the web coherency and strength (Col. 9 Lines 33 – 36). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.

With regard to claim 4, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers.
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 5, in other embodiments, Ferrell et al. teach a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46).
With regard to claim 6, Lynch et al. teach the stiffness ratio in said first direction is greater than the stiffness of said laminate in said second direction (paragraphs [0005] & [0044]).
With regard to claim 7, Lynch et al. teach the stiffness ratio between the machine direction and the cross direction is preferably greater than 2:1 (paragraph [0044]).
With regard to claim 8, Lynch et al. teach the stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 and preferably less than 20:1 (paragraph [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to select any part of the range disclosed including the overlapping part of the range.

With regard to claim 9, Lynch et al. teach an embodiment of a backing material comprises polyester fibers (paragraph [0035]). 
Lynch et al. do not explicitly teach the fibers used to form the nonwoven outer fabric 130 (“second nonwoven web”). 
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
With regard to claim 10, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm. 
With regard to claim 11, Lynch et al. teach the adhesive layer and the backing material together contribute an addition 0.02 to about 0.06 mm in thickness to the vane (paragraph [0053]). Therefore, the backing material is less than 0.06 mm, which overlaps with Applicant’s claimed thickness range of less than about 0.15 mm and greater than about 0.03 mm.
With regard to claim 12, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a layer of adhesive 134 (Applicant’s “film layer”) (paragraph [0026]), a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) on a first side of the film layer, and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber segments oriented primarily along the longitudinal axis Lv of the vane 110 (i.e., along the machine direction MD of the vane 110) (paragraph [0029]). The vane is stiffer along its length but remains flexible about its height, providing flexible vane that has consistent, preferably smooth contoured appearance (paragraph [0005]). The stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 (paragraph [0044]).

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Allsop teaches a window blind (architectural covering) fabric system (1) comprising a first fabric (2) bound via a polyester adhesive (3) to a base fabric (4) (Fig. 1 & Col. 5, Lines 55 – 57) using conventional techniques of subjecting the laminate to heat and pressure for activating the adhesive (Col. 4, Lines 16 – 33).

    PNG
    media_image3.png
    261
    479
    media_image3.png
    Greyscale

Therefore, based on the teachings of Allsop, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyester composition for the adhesive (film) taught by Lynch et al. because Allsop demonstrates heat activatable polyester adhesives are known in the art to be conventionally used for joining fabric layers in the art of window blinds (architectural coverings).
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
As discussed above for claim 4, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
As discussed above, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.
With regard to claim 15, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
Lynch et al. teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (“thermal bonds between fibers within each web”) (paragraph [0039]).
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 16, Lynch et al. do not teach the binder fibers are comprised conjugated fibers, said conjugate fibers including a core polymer surrounded by a sheath polymer, said conjugate fibers being thermally bonded to said synthetic fibers.
However, Ferrell et al. teach another embodiment in which a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.
With regard to claim 17, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm.
With regard to claim 18, Lynch et al. teach the adhesive layer and the backing material together contribute an addition 0.02 to about 0.06 mm in thickness to the vane (paragraph [0053]). Therefore, the backing material is less than 0.06 mm, which overlaps with Applicant’s claimed thickness range of less than about 0.15 mm and greater than about 0.03 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to select any part of the range disclosed including the overlapping part of the range.
With regard to claim 19, as discussed for claim 12 above, Lynch et al. teach the fabric laminate is for an architectural covering (paragraph [0002]).
With regard to claim 20, Lynch et al. teach the fabric laminate comprises a multiple movable vanes (paragraphs [0005], [0018], [0051], Figs. 1 – 3).

Claim 3 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al., Allsop, & Farrell et al., as applied to claim 1 above, and further in view of Yializis et al. (US 2011/0262699 A1).
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al., Allsop, & Farrell et al., as applied to claim 12 above, and further in view of Yializis et al. (US 2011/0262699 A1).
With regard to claims 3 & 13, Lynch et al. fail to teach laminate further comprises a first metallized layer, said first metallized layer being positioned in between said first side of said film layer and said first nonwoven web.
Yializis et al. teach low-emissivity structures comprising metallized layer as a heat-reflective barrier (also called “radiant barriers”) (paragraph [0005]). The metal layer, such as aluminum (42), is positioned between a protective layer (40) and a substrate (45). The metallized barrier materials may be used in a variety of applications, such as for window coverings (paragraph [0008]). Known substrate materials for metallized films include non-woven synthetic materials (paragraphs [0003] & [0006]).
Therefore, based on the teachings of Yializis et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to reflect heat away from the architectural covering taught by Lynch et al. by incorporating a metallized layer, such as aluminum, between two layers of the laminate structure.
With regard to claim 14, Lynch et al. & Yializis et al. fail to teach a second metallized layer position in between said second side of said film layer and said second nonwoven web.
However, it would have been obvious to one of ordinary skill in the art to incorporate a metallized layer on both sides of the adhesive layer to for providing increased heat reflection.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With regard to claim 21, as discussed above for claim 1, Lynch et al. teach an adhesive layer (film) joining two fabric layers. As discussed above for claim 3, the teachings of Yializis et al. would motivate one of ordinary skill in the art to insert a metallized layer between the adhesive film and the fabric sheets, wherein the first metallized layer is positioned directly adjacent to the first side of the film layer and directly adjacent to the first nonwoven web.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781